Mr. Justice Graves delivered the opinion of the court. 8. Evidence, § 437*—when sufficient basis shown for hypothetical question. In an action for personal injuries, evidence that the plaintiff suffered from pain in the hips, held sufficient on which to base a hypothetical question in which “pain in the buttocks" was mentioned as an element of damage. 9. Evidence, § 436*—what facts may be assumed in hypothetical question. In an action for personal injuries alleged to have been sustained by the plaintiff while traveling on the defendant’s railway train, an objection to a hypothetical question put to an expert witness for the plaintiff on cross-examination, assuming that the injury was caused by an automobile accident, concerning which there was nothing in the evidence, but which examining counsel advised the court they expected to prove, held improperly overruled, as in such case any fact which in the sound discretion of the court is pertinent to the inquiry, whether the same has been testified to or not, may be assumed in a hypothetical question to test the accuracy, learning or skill of the witness. • 10. Evidence, § 165*—when report of conductor inadmissible as self-serving statement. In an action for personal injuries alleged to have been sustained by the plaintiff while riding on the defendant’s railway train, a report made by the conductor of the train to the defendant concerning a conversation he had with the plaintiff shortly after the accident, was held inadmissible, as at best it was but a self-serving statement. 11. Appeal and error, § 812*—what bill of exceptions must contain. The conduct of counsel during trial not shown in the bill of exceptions will not be considered on appeal as ground for reversal.